Citation Nr: 0427405	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  03-29 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico




THE ISSUES

1.  Entitlement to service connection for claimed diabetes 
mellitus.  

2.  Entitlement to service connection for peripheral 
neuropathy claimed as secondary to diabetes mellitus.  

3.  Entitlement to service connection for a claimed hearing 
loss.

4.  Entitlement to an effective date earlier than December 
31, 2002 for the assignment of a 10 percent evaluation for 
service-connected traumatic amputation of the left fifth 
finger.  







REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from Mary 1967 to 
February 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the RO.  

The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge in April 2004.  A transcript 
of his hearing has been associated with the claims folder.  

The issues of service connection for diabetes mellitus and an 
earlier effective date for the 10 percent evaluation for the 
service-connected left fifth finger disability are addressed 
hereinbelow, while the issues of service connection for 
peripheral neuropathy and hearing loss are the subjects of 
the Remand portion of this document.  

Those matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.  

2.  The veteran's service duties in the waters immediately 
offshore are shown as likely as not to have included duty in 
or visitation to the Republic of Vietnam during the Vietnam 
conflict.  

3.  The veteran currently is shown to be suffering from Type 
II diabetes mellitus that is likely disabling to a 
compensable degree.  

4.  In April 1991 the RO granted service connection for 
traumatic amputation of the left fifth finger and assigned a 
noncompensable rating; the veteran did not appeal this 
decision.  

5.  The veteran submitted his claim for a compensable 
evaluation on December 31, 2002; the RO subsequently granted 
an evaluation of 10 percent, effective December 31, 2002.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by diabetes mellitus is due to the 
exposure to herbicides that is presumed to have been incurred 
in service in the Republic of Vietnam.  38 U.S.C.A. §§ 1110, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

2.  The criteria for an effective date earlier than December 
31, 2002, for the award of a 10 percent rating for traumatic 
amputation of the left fifth finger have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law in November 2000 and is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002).  The regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and the implementing regulations are applicable to the 
present appeal.  

As explained hereinbelow, the Board has determined that the 
information and evidence currently of record are sufficient 
to substantiate the claims decided herein.  Therefore, no 
further development is required to comply with VCAA or the 
implementing regulations.  



II.  Service Connection for Diabetes Mellitus

The veteran's service personnel records indicate that he 
served aboard the USS Ajax and the USS Hector.  In August 
1970 the veteran was awarded the Vietnam Service Medal for 
service in the contiguous waters of Vietnam during the period 
from July to August 1970.

Treatment records from the Gallup Indian Medical Center 
reflect that the veteran received regular treatment and 
medications for type II diabetes mellitus.  

At his April 2004 hearing before the undersigned, the veteran 
indicated that his diabetes had been diagnosed in 1989.  He 
stated that he first went to Vietnam on the USS Ajax, AR-6, 
which was a heavy repair ship.  He additionally stated that 
he went on liberty at least one time during his service on 
the USS Hector.  He estimated that the liberty took place in 
late 1970 or early 1971.  He presented a yearbook that 
contained photographs of the USS Hector.  He testified that 
the ship would tie up about one mile out, and that crew 
members, himself included, would take smaller crafts on shore 
to pick up mail or obtain supplies.  He stated that he also 
went ashore from the USS Ajax to get supplies or the mail, 
and that the ship stopped at Cam Rahn Bay.  

The veteran subsequently submitted copies of photographs from 
the USS Hector yearbook.  They depict the USS Hector within 
view of the shore, with a caption that reads that "[w]e had 
been in Vietnam only hours when one of our first customers, 
came alongside."  

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active wartime service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a presumptive basis for 
diabetes mellitus manifested to a compensable degree anytime 
after service in a veteran who had active military, naval, or 
air service, during the period beginning on January 9, 1962, 
and ending on May 7, 1975, in the Republic of Vietnam, 
including the waters offshore and other locations if the 
conditions of service involved duty or visitation in Vietnam.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e), 
3.313 (2002).  

The VA General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  

Specifically, the General Counsel has concluded that in order 
to establish qualifying "service in Vietnam" a veteran must 
demonstrate actual duty or visitation in the Republic of 
Vietnam.  Service on a deep water naval vessel in waters off 
the shore of the Republic of Vietnam, without proof of actual 
duty or visitation in the Republic of Vietnam, does not 
constitute service in the Republic of Vietnam for purposes of 
38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961 and 
ending on May 7, 1975 in the case of a veteran who served in 
the Republic of Vietnam during that period). See VAOPGCPREC 
27-97.  

Similarly, in another precedent opinion, the VA General 
Counsel concluded that the term "service in Vietnam" does not 
include service of a Vietnam era veteran whose only contact 
with Vietnam was flying high-altitude missions in Vietnamese 
airspace.  See VAOPGCPREC 7-93.  Again, a showing of actual 
duty or visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.  

Having resolved reasonable doubt in favor of the veteran, the 
Board concludes that service connection is warranted for 
diabetes mellitus.  The service personnel records indicate 
that the veteran served aboard the USS Hector.  At his April 
2004 hearing, he presented evidence in the form of 
photographs which depict the USS Hector within view of the 
shore.  

Moreover, the veteran testified that he went ashore to pick 
up mail and to obtain supplies.  The Board has been given no 
reason to doubt the veracity of the veteran's statements.  

As the veteran has shown that his service included visitation 
in the Republic of Vietnam, and the evidence indicates that 
he is currently diagnosed with type II diabetes mellitus that 
is likely compensably disabling, service connection may be 
granted for this disability on an Agent Orange presumptive 
basis.  


III.  Earlier Effective Date for Traumatic Amputation of the 
Left Fifth Finger

The veteran submitted his claim of service connection for 
left fifth finger disability in February 1991.  Notably, he 
did not provide a current address as required on the claim 
form.  

The RO sent a letter to the veteran in February 1991.  A 
notation on his claim form indicates that the address on his 
DD Form 214 was used because no other address was available.  
The letter was returned as undeliverable.  

Service connection was granted in April 1991 for traumatic 
amputation of the left fifth finger.  The RO determined that 
a noncompensable evaluation was appropriate.  The RO 
attempted to notify the veteran of its rating decision using 
the address on his DD Form 214, but that mailing was returned 
as undeliverable.  

The veteran's claim for increase was received in December 
2002.  In June 2003 the RO granted a 10 percent evaluation 
for the disability, effective the date of receipt of the 
veteran's claim for increase.  

In his Notice of Disagreement, the veteran stated that his 
left finger had caused severe pain over the previous 33 years 
and he urged that he should be compensated accordingly.  

At his April 2004 hearing before the undersigned, the veteran 
denied having received any treatment for his left fifth 
finger.  He stated that the wounded area "opened up" at 
least once or twice per year, and that it had been hurting 
since 1991.  

The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service or based on a claim reopened on the 
basis of the receipt of new and material evidence after a 
final disallowance will be the later of the date of receipt 
of claim or the date entitlement arose unless the claim was 
reopened on the basis of new and material evidence consisting 
of service department records.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2003).  

The veteran essentially contends that he has suffered from 
the same symptoms since service, and that a compensable 
evaluation should be effective from the date of his original 
claim.  

However, the pertinent facts in this case are not in dispute.  
The RO did in fact attempt to notify the veteran of the April 
1991 rating decision which granted service connection with a 
noncompensable evaluation.  Because the veteran failed to 
provide a current address on his application form, the 
attempted notification was returned and the veteran did not 
appeal the decision.  

The veteran's claim for increase was not thereafter received 
until December 31, 2002.  Under the law, the earliest 
possible effective date and the appropriate effective date in 
this case is the date of receipt of the veteran's claim for 
increase.  



ORDER

Service connection for diabetes mellitus due to exposure to 
herbicide agents is granted.  

An effective date earlier than December 31, 2002 for the 
grant of a 10 percent evaluation for left fifth finger 
disability is denied.  




REMAND

As noted above, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law in November 2000.  The VCAA is also applicable to 
the remaining claims on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the appellant provide any evidence in the his possession 
that pertains to the claim.  

With regard to the veteran's claim of service connection for 
hearing loss, the Board observes that the veteran served 
aboard heavy repair ships.  He has testified that he worked 
in the engine room while the ships were underway.  This 
suggests that he was subjected to acoustic trauma during his 
active service.  

Although the veteran was scheduled for a hearing examination 
in March 2003, the record indicates that he failed to report.  
At his April 2004 hearing, he indicated that he had been 
scheduled for a hearing examination but had been told that he 
first needed to "get his ears cleaned out," and that he had 
not been thereafter contacted concerning an examination.  

The Board therefore concludes that an additional audiological 
examination should be scheduled and conducted prior to 
further appellate consideration of the veteran's claim for 
hearing loss.  

The veteran argues that service connection is in order for 
peripheral neuropathy because it is due to his diabetes.  In 
light of the Board's conclusion that service connection is 
warranted for diabetes mellitus, a neurological examination 
should be conducted to ascertain the nature and likely 
etiology of the veteran's claimed peripheral neuropathy.

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The appellant should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

2.  The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
appellant.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by her, the RO should so 
inform the veteran and her 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should make 
arrangements for the veteran to be 
afforded
an examination to determine the nature, 
extent and likely etiology of the claimed 
hearing loss.  The claims folder must be 
made available to and reviewed by the 
examiner before completion of the 
examination report.  All indicated 
testing should be conducted, and a 
complete medical history should be 
elicited from the veteran.  Based upon 
the review of the claims folder and the 
examination results, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
currently has a hearing disability that 
is due to disease or injury in his active 
service.  The complete examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be clearly set forth in the 
examination report.  

4.  The RO should also make arrangements 
for the veteran to be afforded a 
neurological examination to determine the 
nature, extent and likely etiology of the 
claimed peripheral neuropathy.  The 
claims folder must be made available to 
and reviewed by the examiner before 
completion of the examination report.  
All indicated testing should be 
conducted, and a complete medical history 
should be elicited from the veteran.  
Based upon the review of the claims 
folder and the examination results, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's claimed peripheral 
neuropathy is etiologically related to 
his now service-connected diabetes 
mellitus or any incident of his active 
military service.  The complete 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.  

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



